UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8150


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

JAMISON J. MORTON,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Robert E. Payne, Senior
District Judge. (3:05-cr-00409-REP-1)


Submitted:    February 20, 2009             Decided:   March 9, 2009


Before WILKINSON, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jamison J. Morton, Appellant Pro Se. Stephen Wiley Miller,
Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Jamison J. Morton appeals the district court’s order

denying his motion for reduction of sentence under 18 U.S.C.

§ 3582(c)(2) (2006).      We have reviewed the record and find no

reversible error.    Accordingly, we affirm for the reasons stated

by the district court.          See United States v. Morton, No. 3:05-

cr-00409-REP-1    (E.D.   Va.    Sept.       19,   2008).   Further,     we    deny

Morton’s motion for the appointment of counsel.                       We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in     the   materials       before   the    court   and

argument would not aid the decisional process.

                                                                         AFFIRMED




                                         2